Citation Nr: 0028829	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-08 472	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1151 for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	John Brannen


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
February 1950 to November 1953.  He died on May [redacted], 
1995.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina which denied a claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1151 for the cause of the 
veteran's death.  In April 1999, the Board remanded the case 
to the RO for additional development.


FINDING OF FACT

In May 1995, while a patient at the VA Hospital in 
Charleston, South Carolina, the veteran suffered a fatal 
cardiac arrhythmia; coincident with this, he fell and 
sustained a laceration to the right side of his forehead, 
which was neither a principal or contributory cause of his 
death.


CONCLUSION OF LAW

The veteran's death was not due to an injury or aggravation 
of an injury sustained as a result of VA hospitalization or 
medical or surgical treatment.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.358, 3.800 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Medical records from the year prior to the time in question 
show that the veteran received treatment at a VA outpatient 
clinic in May 1994 for complaints of epigastric pain, which 
he indicated he had been experiencing for about 1 month.  
He also indicated that Alka Seltzer relieved his pain and 
that it was not exertional.  He denied having any other 
medical problems except for asthma, which he said that he 
treated with a Primatene spray.  The objective clinical 
portion of the evaluation was unremarkable except for a trace 
of blood in his stool.  The examining physician scheduled the 
veteran for a barium enema (BE) series and an upper 
gastrointestinal (UGI) series.  The examining physician also 
told the veteran to stop using the Alka Seltzer and to use 
Mylanta or Maalox, instead, and to return to the outpatient 
clinic if his symptoms got worse, or he experienced an 
increase in his bleeding, or he noticed black bowel 
movements.  He underwent the BE series a few days later, and 
there was no evidence of an intracolonic polypoid type 
lesion; there was, however, evidence of colonic 
diverticulosis with no radiographic evidence of 
diverticulitis.

The veteran returned to the VA outpatient clinic in October 
1994, but this time complained of rashes all over his body, 
which he said he had been experiencing for about 1 month.  
After examining him, the VA doctor diagnosed scabies.

The veteran again returned to the VA outpatient clinic in 
March 1995, for complaints of increasing difficulty 
breathing-manifested by dyspnea on exertion, a choking 
sensation, and shortness of breath when transitioning from 
lying down to a sitting position.  He said that he had to 
prop his head up with 2 to 3 pillows to lessen the severity 
of his orthopnea, that he also had a trace of edema in his 
lower extremities, and that he had been experiencing the 
symptoms for several weeks, but even more so during that 
week.  He recalled an episode about 1 month earlier when he 
experienced severe chest pain (for about 20 minutes) and 
diaphoresis while walking around a grocery store, noting that 
he used his wife's nitroglycerin to relieve his pain.  He 
denied experiencing any episodes of pain prior to that 
incident, or since.  He also indicated that, about 2 weeks 
prior to the current consultation, he had experienced a 
recurrence of blood in his urine, usually occurring at the 
end of his stream.  It was noted that he had no known medical 
problems-except for asthma, which he again indicated he 
treated with a Primatene spray to help his breathing.  There 
was no known history of coronary artery disease (CAD).  The 
veteran indicated that he had smoked about 1 to 2 packages of 
cigarettes per day for 50 years, and that he drank about 12 
beers per week.  Clinically, there were signs of expiratory 
wheezes in his lungs, more so in his right lung than his 
left; the remainder of the objective clinical evaluation 
was essentially unremarkable-including for signs of an 
irregular heartbeat.  The diagnoses were:  hematuria, chronic 
obstructive pulmonary disease (COPD), and hypertension (HTN).  
The veteran was scheduled for further clinical work-up, 
to include an electrocardiogram (EKG), uric acid, various 
blood tests, a chest X-ray, an intravenous pyelogram (IVP), 
etc., and a referral appointment in the urology clinic for a 
mass above his right testicle.  The EKG showed that the 
veteran had a normal sinus rhythm; however, his heart rate 
was about 100, and there were signs of left atrial 
enlargement (LAE).  There was no evidence of ischemia or 
infarction.  The chest X-ray disclosed signs of incomplete 
expansion of the base of his right lung (atelectasis), 
possibly mild congestive heart failure (CHF), and borderline 
cardiomegaly.  The IVP, aside from confirming the gross 
hematuria, was otherwise unremarkable, so the examiner 
recommended, among other things, that the veteran undergo a 
cystoscopy within the next two months.  There reportedly was 
no prior genito-urinary (GU) history and, except for the 
asthma, the veteran reportedly had been remarkably healthy.  
His doctor also took note of his 100 packages per year 
history of smoking, and that he was a former chemical worker 
with exposure to phenol products.

The veteran received follow-up outpatient treatment later in 
March 1995 for his shortness of breath, hypertension and 
hematuria.  He also received further outpatient treatment in 
April 1995 and underwent a pulmonary function test (PFT) 
which indicated that he had a severe obstructive ventilatory 
defect without post-bronchodilator response.  An 
electrocardiogram (ECG) indicated that he had atrial 
fibrillation, a low limb lead voltage, and possibly signs of 
an old anteroseptal myocardial infarction.  A cystoscopy 
indicated that he had transitional cell carcinoma (TCC) of 
the bladder.

On May 8, 1995, the veteran was admitted to the VA Hospital 
(VAH) in Charleston, South Carolina, to undergo a 
transurethral resection of the cancerous bladder tumor.  
However, in preparation for the procedure, his doctors 
indicated that they needed to stabilize his heart rate and 
rhythm, so they placed him on telemetry and initiated digoxin 
and quinidine.  Electrocardiograms conducted on the day of 
his admission, and during the next several days, showed signs 
of alternating fluctuations from atrial flutter to atrial 
fibrillation, and vice versa.  There also were occasional 
periods of a normal sinus rhythm.  By May 15, 1995, he was 
still alternating between atrial flutter and fibrillation, 
but he was otherwise doing well, afebrile and stable.  On May 
16, 1995, his doctors determined that he was sufficiently 
stable for the surgery, which they scheduled for the 
following day, May 17, 1995.  On the morning of May 17, 1995, 
at 6:20 a.m., shortly before the procedure, one of the 
attending physicians entered an order permitting the veteran 
to take a shower without his telemetry monitor attached.  At 
approximately 6:50 a.m. (there is some conflict in the 
evidence as to the precise time), another patient discovered 
the veteran in the shower room, apparently unconscious, and 
with a laceration on the right side of his forehead.  Shortly 
thereafter, medical personnel on the ward arrived and 
performed cardiopulmonary resuscitation, and restored a 
heartbeat.  However, the veteran had experienced cerebral 
anoxia and cardiac arrest, and slipped into a coma.  He was 
maintained on life support for the next several days and, on 
May [redacted], 1995, after receiving the consent of his family, 
his doctors removed the life support and he died.

The appellant has argued that she is entitled to DIC benefits 
for the cause of the veteran's death-pursuant to 38 U.S.C.A. 
§ 1151-because the veteran should not have been left alone 
in his room to shower without the benefit of his telemetry 
monitor.  She believes the evidence of record clearly 
confirms the veteran fell in his shower room and sustained a 
fatal head injury, and that he did not die from other causes.  
Her son provided similar testimony.

Since, as noted below, the record on appeal contains medical 
evidence suggesting that the veteran's death was possibly 
related to the head injury in question, the claim is "well 
grounded"-meaning at least plausible or capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Epps v. Gober, 
126 F.3d 1464, 1468 (1997).

Section 1151 states that, when a veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death of such veteran, then 
compensation-including disability, death, or DIC-shall be 
awarded in the same manner as if the additional disability or 
death were service connected, i.e., in the same manner as if 
it were due to an injury or disease that the veteran incurred 
during his active military service.  38 U.S.C.A. § 1151 (West 
1991).

The appellant filed her claim for section 1151 DIC benefits 
in April 1997.  For claims, such as hers, filed prior to 
October 1, 1997, the appellant is not required to show fault 
or negligence on the part of VA in providing the medical 
treatment in question.  See Brown v. Gardner, 115 S. Ct. 552 
(1994), aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet. App. 584, 586-88 (1991); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  But see 38 U.S.C.A. § 1151 
(West Supp. 2000) (a showing of negligence or fault is 
necessary for recovery of claims filed on or after October 1, 
1997).

The regulations implementing 38 U.S.C.A. § 1151 are 38 C.F.R. 
§§ 3.358, 3.800.  They provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
38 C.F.R. § 3.358(a).  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
disease or injury is the condition which the medical or 
surgical treatment was intended to alleviate.  38 C.F.R. 
§ 3.358(b)(1).  Compensation is not payable if additional 
disability or death is a result of the natural progress of 
the injury or disease for which the veteran was hospitalized.  
338 C.F.R. § 3.358(b)(2).  Further, the additional disability 
or death must actually result from VA hospitalization or 
medical or surgical treatment and not be merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1), (2).  Additionally, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(3).

According to the certificate of death, the veteran died from 
anoxic encephalopathy due to (or as a consequence of) cardiac 
arrest, with COPD and atrial flutter listed as significant 
conditions contributing to death.  The report of a postmortem 
autopsy conducted in May 1995 indicates that the specific 
cause of death was a fatal cardiac arrhythmia and that the 
manner of death was natural.  The report of the autopsy 
further indicates that a gross examination of the veteran's 
cranium and brain revealed no evidence of cranial fractures, 
intracranial hematomas or brain trauma.  Also, internal 
examination of his brain revealed no evidence of trauma, 
cerebrovascular accident (stroke), masses or evidence of 
herniation, and microscopic examination revealed only hypoxic 
damage to neurons.

Peter J. Gulden, M.D., who is a private physician 
specializing in internal medicine, submitted statements in 
December 1997, January 1999, February 1999, and May 1999-
alleging that he was contacted on May 19, 1995, by the 
attending physician and house staff at the VAH in Charleston 
and informed of the seriousness of the veteran's condition 
and his bleak prognosis.  Dr. Gulden said that he was told 
that the veteran suffered cardiac arrest and was brain 
damaged or dead, with no prospect for recovery.  Dr. Gulden 
went on to state that, in his opinion, given the veteran's 
medical history, he should not have been allowed to shower on 
the morning of his scheduled surgery without an attendant 
being present or at least being monitored, and that had he 
not showered or had he been attended there would have been a 
good chance he would be alive today because he would not have 
sustained the fatal head injury after falling.

Although Dr. Gulden's various statements support the 
appellant's contention that the veteran died from a fatal 
head injury that he sustained after falling in a shower room 
at the VAH in Charleston, and that the unfortunate incident 
would not have occurred if he had not been left alone in his 
room without proper monitoring, or not allowed to shower on 
the morning in question at all, neither the report of the 
postmortem autopsy nor the certificate of death indicates 
that the veteran actually died from a head injury.  To the 
contrary, the report of the postmortem autopsy indicates that 
he died, instead, from other unrelated causes-namely, a 
fatal cardiac arrhythmia and that the manner of death was 
natural.  More importantly, the report of the postmortem 
autopsy definitively rules out any head injury or trauma as 
even a contributing factor in his death.  
See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Not only does the report of the postmortem autopsy itself 
rule out a head injury as either the principal or 
contributory cause of the veteran's death, there is other 
probative medical evidence on this point.  A VA physician, in 
a January 1998 letter, indicated that he had reviewed the 
veteran's records and the report of the postmortem 
examination, and that, while his cause of death was unclear 
initially, the autopsy had not revealed evidence of an 
internal head injury.  The VA physician went on to note that, 
studies done prior to the veteran's admission to the VAH in 
Charleston during the time in question, showed that he had 
had serious heart weakness and heart failure, and that it was 
"highly probable" that his fall was caused by a type of 
heart attack.  Another VA physician who was called on to 
review the file, reported in a June 1999 letter that it was 
his opinion that the cause of death was cardiac arrhythmia 
which in turn caused hypoxic brain damage.  It was opined 
that the arrhythmia caused the veteran to fall and strike his 
head, which fall did not at all contribute to the veteran's 
death.  Consequently, the Board finds that, given the 
definite findings on autopsy and the medical opinions based 
on those findings, the greater weight of the evidence is 
against the appellant's claim.  The evidence indicates that 
the veteran sustained the head trauma only coincidentally 
with the fatal cardiac arrhythmia, and the head trauma played 
no role in his death.  Such evidence does not support the 
grant of DIC benefits pursuant to 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.  See Sweitzer v. Brown, 5 Vet. 
App. 503 (1993).

In deciding whether the veteran's death was due to a head 
injury, as opposed to other unrelated causes, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  That responsibility is 
particularly difficult when, as here, medical opinions 
diverge.  The Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

The Board further notes with regard to the competing medical 
evidence that a diagnosis or opinion by a medical 
professional is not conclusive and is not entitled to 
absolute deference.  Indeed, the United States Court of 
Appeals for Veterans Claims (Court) has provided guidance for 
weighing medical evidence.  The Court has held, for example, 
that references to purported injuries without a review of the 
pertinent records, is to be given little to no weight.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  Also, a 
medical opinion based purely on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Furthermore, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Finally, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
In sum, the weight to be accorded the evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.  For the reasons 
discussed above, there is a sound basis for favoring the 
report of the postmortem autopsy and the statements from the 
VA physicians over the statements from Dr. Gulden, who did 
not participate in the veteran's care, the autopsy, or in a 
review of the available record.  See Wray v. Brown, 
7 Vet. App. 488 (1995).  


As for the cause of the veteran's death (cardiac arrhythmia), 
the evidence indicates that the veteran had the cardiac 
problem when he was hospitalized for treatment of the tumor.  
Indeed, prior to day of the fall, VA care-providers had taken 
measures to bring the veteran's heart status to a level that 
allowed for the surgical intervention he required.  That he 
suffered a fatal cardiac arrhythmia during the 
hospitalization was an event coincidental with the VA 
hospitalization as suggested by all the clinical reports 
prepared up to that point.  In other words, there is no 
suggestion in the record that the arrhythmia resulted from VA 
hospitalization, or medical or surgical treatment by VA.  
§ 1151.  Given the opinions against the claim, as described 
above, and because of the absence of evidence suggesting that 
the fatal process was the result of the hospitalization, the 
Board finds that the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

There also are several lay statements of record from the 
appellant's stepdaughter, son, and grandson alleging that the 
veteran died from a head injury, and not as a result of a 
fatal cardiac arrhythmia.  However, laypersons are not 
competent to give medical opinions on a determinative issue 
such as medical causation (i.e., the cause of the veteran's 
death).  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); King v. Brown, 5 Vet. App. 19, 21 (1993).  
Consequently, the Board does not give these opinions 
evidentiary value, even when considered in conjunction with 
Dr. Gulden's opinions, at least no value sufficient to 
overcome the conclusions reached in the autopsy report and by 
the examiners who reviewed the file.  

	(CONTINUED ON NEXT PAGE)



ORDER

The claim for DIC benefits pursuant to 38 U.S.C.A. § 1151 for 
the cause of the veteran's death is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

